DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 10/12/2022.
Claims 21, 24-29 and 39-40 have been amended, and claims 1-20 were previously canceled.  Currently, claims 21-40 are pending.

Response to Amendment

Amendments to claims are not effective to overcome the double patenting rejection presented in the previous Office action.  Therefore, the double patenting rejection is maintained.

Amendment to Specification filed on 10/12/2022 is effective to overcome the objection to the Specification presented in the previous Office action.  Therefore, the previous objection to the Specification has been withdrawn.

Amendments to claims 24-29 are effective to overcome the 112(b) rejection with respect to claims 24-29 presented in the previous Office action.  Therefore, the previous 112(b) rejection with respect to claims 24-29 has been withdrawn.


Response to Arguments

Applicant’s arguments with respect to independent claim 21 and similarly applied to independent claims 39-40 (see Remarks filed 10/12/2022, pages 7-11) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 19 and 20 of U.S. Patent No. 10,769,101. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6, 7, 19 and 20 of the earlier patent anticipate and suggest all limitations as recited in claims 21-40 of this instant application.	
Mapping of the rejection is as follows:
Instant Application				U.S. Patent No. 10,769,101
	Claims 21-24		rejected by		Claim 1
	Claims 25-26		rejected by 		Claim 2
	Claim 27		rejected by	 	Claim 1
	Claims 28-29		rejected by		Claim 3
	Claims 30-33		rejected by		Claim 6
	Claims 34-37		rejected by		Claim 7
	Claim 38		rejected by		Claim 6
	Claim 39 		rejected by		Claim 19
	Claim 40		rejected by		Claim 20

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-33 and 39-40 (effective filing date 08/23/2018) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehane (U.S. Publication No. 2016/0212138, Publication date 07/21/2016).

As to claim 21, Lehane teaches:
“A method” (see Lehane, Fig. 1, Fig. 7 and Abstract) comprising:
“identifying, by a server computer, a first user account and a second user account as candidates for sharing electronic content items, the identifying comprising analyzing a number of transactions between the first user account and the second user account” (see Lehane, Fig. 1 and [0036]-[0037] wherein the server manager 105 on the server 110 uses the contextual data (e.g., a frequency of calls between users, a number of chat sessions, etc.) to identify and select users or profiles for sharing permissions, wherein each user or profile represents a user account, and each permission (see [0042]) can be interpreted as a content item as recited; also see [0051], [0060] and [0070]);
“generating, by the server computer, sharing instructions” (see Lehane, Fig. 1, [0051] and [0054] wherein any communication generated by the server (e.g., a recommendation, an invitation, etc.) for facilitating the sharing between a first user/device and a second user/device can be interpreted as equivalent to sharing instructions as broadly recited; also see Fig. 4);
“directing, by the server computer and in accordance with the sharing instructions, a selection of a number of electronic content items from a first data structure corresponding to the first user account according to the generated sharing instruction” (see Lehane, Fig. 1 and [0034] for specifying/selecting permissions to be shared from the first profile (i.e., a first data structure) in an invitation from the server to the second computing device (i.e., second user account); also see [0035] wherein the disclosure of modifying the second profile with permissions that are shared by the first profile by the server manager suggests that the server manager must access/select the shared permissions from the first profile; also see [0076] any set of permissions or subset of permissions may be shared); and 
“causing, by the server computer, a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Lehane, [0035] for modifying the second profile (i.e., second data structure) associated with the second user/device with permissions that are shared by the first profile (i.e., first data structure) associated with the first user/device; also see [0076] after modification, permissions of the second profile may be the same as the first profile (i.e., permissions in the second profile are copies of permissions in the first profile)).

As to claim 22, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lehane teaches:
“the number of transactions comprising at least one type of transaction” (see Lehane, [0037] wherein the number of transactions can include a frequency/number of calls between users, a number of chat sessions, etc.).

As to claim 23, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lehane teaches:
“the first user account and the second user account are associated with the same user or different users” (see Lehane, [0051] wherein first account/profile and second account/profile are belonged to different users).

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lehane teaches: 
“receiving, by the server computer, permission from the first user to share content with the second user prior to causing the copy of the number of selected electronic items to be stored in the second data structure” (see Lehane, [0032]-[0033] and Fig. 4 for providing a recommendation to the first computing device to get permission/authorization from the first computing device (i.e., a first user)).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 24 and is similarly rejected including the following:
Lehane teaches:
“the received permission comprising an indication of information types to be shared with the second user” (see Lehane, [0032]-[0033] and Fig. 4 for providing a recommendation to the first computing device to get permission/authorization from the first computing device (i.e., a first user) to share specific permissions (e.g., “Office 365 subscription”)).

As to claim 26, this claim is rejected based on the same arguments as above to reject claim 25 and is similarly rejected including the following:
Lehane teaches:
“the received indication of information types to be shared with the second user being used in generating the sharing instructions” (see Lehane, [0034] for generating an invitation (i.e., sharing instructions) to provide notice to the user associated with the second computing device (i.e., the second user) that permissions associated with the first profile may be shared/received).

As to claim 27, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lehane teaches:
“receiving, by the server computer, permission from the second user prior to causing the copy of the number of selected electronic items to be stored in the second data structure” (see Lehane, [0034] for receiving, by the server 110, a confirmation (i.e., permission) from the second computing device (i.e., the second user) to accept the shared permissions).

As to claim 28, this claim is rejected based on the same arguments as above to reject claim 27 and is similarly rejected including the following:
Lehane teaches:
“the received permission comprising an indication of information types to be received by the second user” (see Lehane, [0034] for receiving, by the server 110, a confirmation (i.e., permission) from the second computing device (i.e., the second user) to accept the shared permissions (i.e., an indication of information types)).

As to claim 29, this claim is rejected based on the same arguments as above to reject claim 28 and is similarly rejected including the following:
Lehane teaches:
“the received indication of information types to be received by the second user being used in generating the sharing instructions” (see Lehane, [0035] for generating command/instruction to cause modifications to the second profile with the shared permissions in response to receiving the confirmation).

As to claim 30, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lehane teaches:
“controlling, by the server computer, access to the copy of a selected electronic content item stored in the second data structure” (see Lehane, Fig. 2A and [0041]-[0042] wherein the server includes a directory, which may include a number of record for defining access rights and permissions for users and/or identities accessing data stored by the server).

As to claim 31, this claim is rejected based on the same arguments as above to reject claim 30 and is similarly rejected including the following:
Lehane teaches:
“receiving, by the server computer, access control information” (see Lehane, Fig. 2A and [0041]-[0042] for receiving/storing user permissions for accessing content/application); and
“using, by the server computer, the access control information in controlling access to the copy of the selected electronic content item in the second data structure” (see Lehane, Fig. 2A and [0041]-[0042] for using user permissions to control access to content, program features, etc., wherein user permissions may also store data defining permissions that may be shared (i.e., access control information for user permissions)).

As to claim 32, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Lehane teaches:
“controlling access further comprising:
using the access control information to control the first user account’s access to the copy of the selected electronic content item stored in the second data structure” (see Lehane, Fig. 2A and [0041]-[0042] for using user permissions to control access to content, program features, etc., wherein user permissions may also store data defining permissions that may be shared with other profiles (i.e., access control information for user permissions)).

As to claim 33, this claim is rejected based on the same arguments as above to reject claim 31 and is similarly rejected including the following:
Lehane teaches:
“controlling access further comprising:
using the access control information to control the second user account’s access to the copy of the selected electronic content item stored in the second data structure” (see Lehane, Fig. 2A and [0041]-[0042] for using user permissions to control access to content, program features, etc., wherein user permissions may also store data defining permissions that may be shared (i.e., access control information for user permissions)).



As to claim 39, Lehane teaches:
“A non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising” (see Lehane, Fig. 1, Fig. 7 and Abstract):
“identifying a first user account and a second user account as candidates for sharing electronic content items, the identifying comprising analyzing a number of transactions between the first user account and the second user account” (see Lehane, Fig. 1 and [0036]-[0037] wherein the server manager 105 on the server 110 uses the contextual data (e.g., a frequency of calls between users, a number of chat sessions, etc.) to identify and select users or profiles for sharing permissions, wherein each user or profile represents a user account, and each permission (see [0042]) can be interpreted as a content item as recited; also see [0051], [0060] and [0070]);
“generating sharing instructions” (see Lehane, Fig. 1, [0051] and [0054] wherein any communication generated by the server (e.g., a recommendation, an invitation, etc.) for facilitating the sharing between a first user/device and a second user/device can be interpreted as equivalent to sharing instructions as broadly recited; also see Fig. 4);
“directing, in accordance with the sharing instructions, a selection of a number of electronic content items from a first data structure corresponding to the first user account according to the generated sharing instruction” (see Lehane, Fig. 1 and [0034] for specifying/selecting permissions to be shared from the first profile (i.e., a first data structure) in an invitation from the server to the second computing device (i.e., second user account); also see [0035] wherein the disclosure of modifying the second profile with permissions that are shared by the first profile by the server manager suggests that the server manager must access/select the shared permissions from the first profile; also see [0076] any set of permissions or subset of permissions may be shared); and 
“causing a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Lehane, [0035] for modifying the second profile (i.e., second data structure) associated with the second user/device with permissions that are shared by the first profile (i.e., first data structure) associated with the first user/device; also see [0076] after modification, permissions of the second profile may be the same as the first profile (i.e., permissions in the second profile are copies of permissions in the first profile)).

As to claim 40, Lehane teaches:
“A computing device” (see Lehane, Fig. 1 and Abstract) comprising:
“a processor” (see Lehane, Fig. 8 for CPU 802);
“a non-transitory storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising” (see Lehane, Fig. 8 and [0064] for computer-storage media (e.g., memory 804, storage device 812)):
“identifying logic executed by the processor for identifying a first user account and a second user account as candidates for sharing electronic content items, the identifying comprising analyzing a number of transactions between the first user account and the second user account” (see Lehane, Fig. 1 and [0036]-[0037] wherein the server manager 105 on the server 110 uses the contextual data (e.g., a frequency of calls between users, a number of chat sessions, etc.) to identify and select users or profiles for sharing permissions, wherein each user or profile represents a user account, and each permission (see [0042]) can be interpreted as a content item as recited; also see [0051], [0060] and [0070]);
“generating logic executed by the processor for generating sharing instructions” (see Lehane, Fig. 1, [0051] and [0054] wherein any communication generated by the server (e.g., a recommendation, an invitation, etc.) for facilitating the sharing between a first user/device and a second user/device can be interpreted as equivalent to sharing instructions as broadly recited; also see Fig. 4);
“directing logic executed by the processor for directing, in accordance with the sharing instructions, a selection of a number of electronic content items from a first data structure corresponding to the first user account according to the generated sharing instruction” (see Lehane, Fig. 1 and [0034] for specifying/selecting permissions to be shared from the first profile (i.e., a first data structure) in an invitation from the server to the second computing device (i.e., second user account); also see [0035] wherein the disclosure of modifying the second profile with permissions that are shared by the first profile by the server manager suggests that the server manager must access/select the shared permissions from the first profile; also see [0076] any set of permissions or subset of permissions may be shared); and 
“causing logic executed by the processor for causing a copy of each selected electronic content item to be stored in a second data structure comprising a number of second electronic content items of the second user account, each copied electronic content item for access by the second user account via the second data structure” (see Lehane, [0035] for modifying the second profile (i.e., second data structure) associated with the second user/device with permissions that are shared by the first profile (i.e., first data structure) associated with the first user/device; also see [0076] after modification, permissions of the second profile may be the same as the first profile (i.e., permissions in the second profile are copies of permissions in the first profile)).

Claims 34-38 (effective filing date 08/23/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Lehane (U.S. Publication No. 2016/0212138, Publication date 07/21/2016), and further in view of Dwan et al. (U.S. Publication No. 2015/0288744, Publication date 10/08/2015).

As to claim 34, Lehane teaches all limitations as recited in claim 31 including providing access control information (see Lehane, [0042] for providing user permissions defining access rights to content, application, etc.).
However, Lehane does not explicitly teaches the access control information comprising deleting/removing content items as recited as follows:
“the access control information comprising information indicating removal of the copy of the selected electronic content item from the second data structure”.
On the other hand, Dwan et al. teaches the access control information comprising deleting/removing content items (see Dwan et al., [0017] wherein privileges associated with content items include deleting content items).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Lehane’s system by applying different types of access control information to shared information. Ordinarily skilled artisan would have been motivated to do so to provide Lehane’s system with an effective way to control shared information in the system.  In addition, both of the references (Lehane and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 35, Lehane teaches all limitations as recited in claim 31 including providing access control information (see Lehane, [0042] for providing user permissions defining access rights to content, application, etc.; also see [0076] for sharing permissions between profiles).
However, Lehane does not explicitly teaches the access control information comprising update privileges as recited as follows:
“the access control parameter information comprising update privileges in connection with the copy of the selected electronic content item stored in the second data structure”.
On the other hand, Dwan et al. teaches the access control information comprising update privileges (see Dwan et al., [0017] wherein privileges associated with content items include modifying content items; also see [0037] for read-write share or read-write access to a shared content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Lehane’s system by applying different types of access control information to shared information. Ordinarily skilled artisan would have been motivated to do so to provide Lehane’s system with an effective way to control shared information in the system.  In addition, both of the references (Lehane and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 36, this claim is rejected based on the same arguments as above to reject claim 35 and is similarly rejected including the following:
Lehane as modified Dwan et al. teaches:
“the update privileges specifying synchronized update of the copy of the selected electronic content item stored in the second data structure” (see Lehane, [0042] for access rights; also see Dwan et al., [0013] for updating/synchronizing shared content responsive to changes in the content).
As to claim 37, Lehane teaches all limitations as recited in claim 31 including providing access control information (see Lehane, [0042] for providing user permissions defining access rights to content, application, etc.).
However, Lehane does not explicitly teaches the access control information comprising deleting/removing content items as recited as follows:
“the access control information comprising information indicating read privileges in connection with the copy of the selected electronic content item stored in the second data structure”.
On the other hand, Dwan et al. teaches the access control information comprising read privileges for content items (see Dwan et al., [0017] wherein privileges associated with content items include viewing/reading content items; also see [0037] for read-only share in which the user account with whom the content item is shared has read-only access to the content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Lehane’s system by applying different types of access control information to shared information. Ordinarily skilled artisan would have been motivated to do so to provide Lehane’s system with an effective way to control shared information in the system.  In addition, both of the references (Lehane and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 36, this claim is rejected based on the same arguments as above to reject claim 35 and is similarly rejected including the following:
Lehane as modified Dwan et al. teaches:
“the update privileges specifying synchronized update of the copy of the selected electronic content item stored in the second data structure” (see Lehane, [0042] for access rights; also see Dwan et al., [0013] for updating/synchronizing shared content responsive to changes in the content).
As to claim 38, Lehane teaches all limitations as recited in claim 31 including providing access control information (see Lehane, [0042] for providing user permissions defining access rights to content, application, etc.).
However, Lehane does not explicitly teaches:
“the access control information is received from the first user account”.
On the other hand, Dwan et al. teaches: 
“the access control information is received from the first user account” (see Dwan et al., [0074] wherein privileges associated with content items (e.g., a read-write share, or a read-only share) is defined/received by the source user account (i.e., the first user account)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dwan et al.'s teaching to Lehane’s system by implementing a feature for receiving access control information from a first user account. Ordinarily skilled artisan would have been motivated to do so to provide Lehane’s system with an effective way for users to control shared information in the system.  In addition, both of the references (Lehane and Dwan et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, linking/sharing data between users/accounts.  This close relation between both of the references highly suggests an expectation of success when combined.














Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164